Case: 19-14596    Date Filed: 09/16/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14596
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 0:17-cr-60186-KMM-1



UNITED STATES OF AMERICA,
                                                              Plaintiff - Appellee,

                                     versus

JOHN VINCENT SMITH,
                                                           Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 16, 2020)

Before MARTIN, ROSENBAUM and LUCK, Circuit Judges.

PER CURIAM:

      Kristen Kawass, appointed counsel for John Smith in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 19-14596     Date Filed: 09/16/2020   Page: 2 of 2



filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Smith, in turn,

has filed a motion for appointment of new counsel. Our independent review of the

entire record reveals that Kawass’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, Smith’s conviction

and sentence are AFFIRMED, and Smith’s motion for appointment of new

counsel is DENIED as MOOT.




                                          2